This cause has been heretofore reversed and ordered dismissed on account of a failure to find embodied in the record the complaint upon which such prosecution should have been predicated. *Page 104 
It is now made to appear that a proper complaint was filed in said cause at the proper time, and the failure to have same present here in the transcript was an inadvertence and mistake upon the part of the county clerk, and a certified copy thereof being now filed herein, the order dismissing this cause is set aside, and we proceed to consider the same upon its merits.
We find from the agreed statement of facts that certain investigators of the State Liquor Control Board, armed with a search warrant, on July 9, 1937, found 34 twelve ounce cans of beer, which was intoxicating, in the place of business of appellant, in Runnels County, Texas, which was a "dry area."
The complaint and information seem to properly charge a violation of the law, no bills of exception appearing in the record. The facts are deemed sufficient, and this judgment is affirmed.
                    ON MOTION FOR REHEARING.